IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 June 17, 2008
                                No. 07-30730
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

EUGENE BULLARD

                                            Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 5:06-CR-50163-1


Before HIGGINBOTHAM, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
      Eugene Bullard appeals his jury trial conviction and 60-month sentence
of imprisonment for firearm possession by a felon.
      Bullard first argues that there was insufficient evidence. Bullard properly
moved for judgment of acquittal. We will affirm his conviction if a rational juror
could have found that the elements of the offense were proved beyond a
reasonable doubt. United States v. Kay, 513 F.3d 432, 452 (5th Cir. 2007),



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-30730

petition for cert. filed (Apr. 18, 2008)(No. 07-1281). We view the evidence in the
light most favorable to the Government, with all reasonable inferences and
credibility choices made in support of the jury verdict. Id.
      To prove that Bullard was a felon in possession of a firearm, the
Government had to establish that he was convicted previously of a felony and
that he knowingly possessed a firearm that had traveled in or affected interstate
commerce. 18 U.S.C. § 922(g)(1); United States v. Guidry, 406 F.3d 314, 318 (5th
Cir. 2005). Bullard contends only that the Government failed to prove that he
knowingly possessed a firearm.
      Possession of a firearm may be actual or constructive. United States v.
McKnight, 953 F.2d 898, 901 (5th Cir. 1984). “Actual possession means the
defendant knowingly has direct physical control over a thing at a given time.
Constructive possession means ownership, dominion or control over a thing, or
control over the premises where the thing is found.” United States v. Munoz, 150
F.3d 401, 416 (5th Cir. 1998) (citation omitted). Possession may be “shown
through either direct or circumstantial evidence.” Id.
      At trial, the Government offered into evidence, inter alia, a handgun found
by probation officers in the bedroom that Bullard shared with his girlfriend. The
owner of the gun testified that he had personally delivered it to Bullard.
Viewing the evidence in the light most favorable to the Government, we find that
the evidence sufficiently supports the verdict.
      Bullard does not allege that the district court committed procedural error
in arriving at his sentence, but does contend that the sentence is substantively
unreasonable. See United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th
Cir. 2008). We consider “the substantive reasonableness of the sentence under
an abuse-of-discretion standard.” Id. We presume that Bullard’s sentence,
which was within the guidelines range, was reasonable. See Gall v. United
States, 128 S. Ct. 586, 597 (2007); United States v. Alonzo, 435 F.3d 551, 554 (5th
Cir. 2006). We might have imposed a lesser sentence if it were our decision to

                                        2
                                  No. 07-30730

make in the first instance, but it is not. See Gall, 128 S. Ct. at 597. Bullard has
failed to rebut the presumption of reasonableness afforded his sentence; the
district court did not abuse its discretion. See id.
      AFFIRMED.




                                        3